Case 1:20-cv-00211-TFM-MU-C Document 15 Filed 06/04/20 Page 1 of 1                         PageID #: 99




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


  PATRICIA WILLIAMS BISMILLAH,                   )
                                                 )
         Plaintiff,                              )
                                                 )
  vs.                                            )   CIVIL ACTION NO. 1:20-cv-211-TFM-MU-C
                                                 )
  BP EXPLORATION & PRODUCTION                    )
  INC., et al.,                                  )
                                                 )
         Defendants.                             )

                                                ORDER

         Pending before the Court is the parties’ Stipulation of Dismissal With Prejudice. Doc. 14,

  filed June 3, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action

  without an order of the court “by filing a notice of dismissal before the opposing party serves either

  an answer or a motion for summary judgment” or “a stipulation signed by all parties who have

  appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides.

         Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

  accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

  with each party to bear their own attorneys’ fees and costs.

         The Clerk of the Court is DIRECTED to close this case.

         DONE and ORDERED this the 4th day of June 2020.

                                                 s/Terry F. Moorer
                                                 TERRY F. MOORER
                                                 UNITED STATES DISTRICT JUDGE




                                               Page 1 of 1
